Citation Nr: 9913638	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant; spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a claim by the veteran 
seeking entitlement to service connection for PTSD.

It is noteworthy that the RO's October 1997 decision was 
precipitated by a June 1997 claim by the veteran seeking 
service connection for PTSD.  However, the Board notes that 
the veteran had previously submitted a claim for service 
connection for PTSD in May 1992, with no formal decision from 
the RO.  Thus, the Board concludes that the date of claim for 
this appeal is May 1992.

The Board further notes that the veteran submitted a claim 
seeking entitlement to service connection for headaches in 
May 1996.  That claim has not been addressed by the RO.  It 
is referred back to the RO for proper development.


REMAND

The veteran contends, in essence, that he currently has PTSD 
and that it is the result of his experiences on active duty 
in service.  Specifically, he asserts that he experienced 
many stressors during service, including during combat in the 
Republic of Vietnam, and that he now has flashbacks, 
headaches, night sweats, psychotic ideation, and difficulty 
sleeping.  Overall, he feels that service connection for PTSD 
is warranted. 

After careful review of the record, the Board finds that this 
case is not ready for appellate review.

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The law provides that "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim for service connection is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The claim does not need to be conclusive, but it 
must be accompanied by supportive evidence to meet the 
initial burden put on the veteran by § 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611  (1992).  Here, the veteran 
has submitted some medical evidence of PTSD and of a 
plausible relationship to service.  This is sufficient to 
establish a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464  (Fed. Cir. 1997).

A claim for service connection for PTSD must include:  (1) 
medical evidence establishing a clear, current diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f)  (1998); see also VA ADJUDICATION PROCEDURE MANUAL M21-
1, Part VI, 11.38 (Aug. 26, 1996) (reiterating the three 
PTSD service-connection requirements set forth in regulation 
§ 3.304(f) and specifically requiring "credible supporting 
evidence that the claimed in-service stressor actually 
occurred").

The fundamental basis for VA disability compensation is that 
the veteran have a current "disability" due to injury or 
disease incurred in the line of duty.  38 U.S.C.A. § 1110 
(West 1991).  When the claimed disability is PTSD, this 
initial requirement, as stated above, is "medical evidence 
establishing a clear diagnosis" of PTSD.  38 C.F.R. 
§ 3.304(f) (1998).  To be considered a "clear" diagnosis, 
such diagnosis must "at a minimum" be "unequivocal."  
Cohen v. Brown, 10 Vet. App. 128, 139  (1997).  Although such 
diagnosis must be made in accordance with the applicable DSM 
criteria, a clear diagnosis of PTSD by a mental health 
professional is presumed to be in compliance with DSM 
criteria, unless evidence shows to the contrary.  Id.

In this case, the Board is not able to determine if the 
veteran currently has PTSD.  The medical evidence of record 
does not provide a clear, consistent picture of his 
psychiatric status.  Specifically, the Board notes the 
following:  (1) a June 1992 VA PTSD examination report 
indicates that the veteran had "mild anxiety," but that he 
did not have symptoms severe enough to warrant a psychiatric 
diagnosis; (2) an August 1997 VA PTSD examination report 
reflects a diagnosis of "depressive disorder, not otherwise 
specified," remarking that the veteran did not meet the 
criteria for a diagnosis of PTSD; (3) a September 1997 VA 
psychology note indicates, after psychological testing, a 
diagnosis of "[rule out] depression due to cannabis abuse 
vs. depressive disorder" and cannabis abuse; (4) a July 1998 
VA clinic outpatient record indicates that the veteran had an 
anxiety disorder and adjustment disorder and that PTSD needed 
to be ruled out; (5) a July 1998 VA clinical psychologist 
evaluation report shows a diagnosis of "PTSD, chronic" as 
well as "major depression with psychotic features;" and (6) 
a July 1998 social worker's notes indicate that the veteran 
had "PTSD symptoms."

Overall, the Board finds that a comprehensive VA PTSD 
examination should be conducted by a board of two 
psychiatrists who have not already seen the veteran, with 
consideration of all the medical evidence of record, so that 
clearer diagnosis of any psychiatric problems may be 
determined.  It, combined with any other available medical 
evidence, would provide a better record upon which a fair, 
equitable, and procedurally correct decision on the veteran's 
claim can be made.  38 C.F.R. §§ 3.326, 3.327  (1998).

It is significant that, for purposes of this claim, the Board 
finds that the veteran engaged in combat with the enemy 
during service.  See Zarycki v. Brown, 6 Vet. App. 91, 98  
(1993); 38 C.F.R. § 3.304(f)  (1998); 38 U.S.C.A. § 1154(b)  
(West 1991).  He received the Combat Infantryman Badge for 
his service in Vietnam during the Vietnam era.  His main 
occupational specialty included an assistant gunner and 
mortar gunner.  In light of this determination, the veteran's 
alleged stressors are presumed to have occurred without 
formal verification, and may only be rebutted by clear and 
convincing evidence to the contrary.  38 C.F.R. § 3.304(d)  
(1998); 38 U.S.C.A. § 1154(b)  (West 1991) ("the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.")

The Board also finds that there may be additional medical 
evidence available, but not currently of record.  The VA has 
a duty to obtain all pertinent medical records which have 
been called to its attention by the veteran and by the 
evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992).  During his June 1998 personal hearing, the veteran 
asserted that he received treatment at the Vet Center's 
Trauma Recovery Group at the VA Medical Center in Jackson, 
Mississippi, since 1990 or 1992.  However, only those records 
from June 1997 to the present are of record.  An attempt 
should be made by the RO to obtain any additional medical 
records from that facility.

In light of the above, the Board finds that further 
development of the case is necessary to ensure that full due 
process has been given to the veteran.  Accordingly, this 
case is REMANDED to the RO for the following development:

1.  The RO should attempt to obtain any 
and all additional medical records from 
the Vet Center's Trauma Recovery Program 
at the VA Medical Center in Jackson, 
Mississippi, since 1990.  Copies of all 
new records obtained should be made part 
of the claims file.

2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination before a board of two 
psychiatrists who have not already 
examined him.  The examination report 
should reflect review of pertinent 
material in the claims folder, including 
the June 1992 and August 1997 VA PTSD 
examination reports, the September 1997 
VA psychology note, the July 1998 VA 
clinical psychologist evaluation report, 
and the VA clinic outpatient notes.  The 
purpose of the examination is to 
determine the nature of any current 
psychiatric disorder(s), including 
whether the veteran currently meets the 
DSM-IV criteria for PTSD due to inservice 
stressors.  If the examiners determine 
that the veteran has more than one 
psychiatric disorder, the relationship of 
each disorder to the other(s) (including 
etiological origin and secondary 
causation) and which symptoms are 
associated with each disorder should be 
determined.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiners should discuss together the 
veteran's psychiatric status with the 
goal of reaching a consistent diagnosis.  
The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests are to be accomplished.  
The entire claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to the 
examination.

	3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).
	
4.  After the above development has been 
completed, the RO should review the 
veteran's claim of entitlement to service 
connection for PTSD, with consideration 
of 38 U.S.C.A. § 1154(b)  (West 1991) and 
38 C.F.R. § 3.304(f)  (1998).

5.  If the action is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No action 
is required of the veteran until he receives further notice.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



